UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03630) Exact name of registrant as specified in charter:	Putnam California Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period :	October 1, 2013 — September 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamCalifornia Tax ExemptIncome Fund Annual report9 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 51 Shareholder meeting results 52 About the Trustees 53 Officers 55 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Single-state investments are at risk of common economic forces and other factors affecting a state’s tax-exempt investments. This may result in greater losses and volatility. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the U.S. economy on firmer footing, the U.S. Federal Reserve has wound down its quantitative easing efforts, which were achieved through purchases of government securities and other financial assets. Now, a new chapter begins for the markets, including the likelihood that the central bank will initiate interest-rate increases in the middle of next year. At the same time, changes are likely at hand in fixed-income markets. With the Fed ending its asset purchases, the government will need to find other buyers for its newly issued securities. The hope is that the recovery today is strong enough to foster self-sustaining growth without the help of the central bank. In fact, after years of modest growth, it appears that the U.S. economy is positioned to expand at a more vigorous pace, as indicated by an annualized GDP growth rate above 4% in the second quarter. Amid these transitions, the stock market experienced high volatility, with sharp declines in October. These drops may be tied to the Ebola health crisis, ongoing global threats, and divergent growth rates between the U.S. and non-U.S. economies. Still, strong domestic growth, we believe, bodes well for corporate earnings and equity prices, even if interest rates were to rise. Also of importance, U.S. corporate revenue growth has started to bounce back. During this transitional time for the markets and the economy, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees November 11, 2014 Performance snapshot Annualized total return (%) comparison as of 9/30/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     California Tax Exempt Income Fund Interview with your fund’s portfolio manager Thalia Meehan, CFA What was the market environment like for municipal bonds during the 12months ended September30, 2014? After a challenging start for rate-sensitive investments in the early months of the reporting period, U.S. interest rates fell during much of the period despite improving economic data. By early spring of 2014, a relative calm had descended on the financial markets, as the European Central Bank took unprecedented steps to reinvigorate the eurozone economy. Meanwhile, the Federal Reserve continued to scale back its stimulative bond-buying program while affirming its commitment to low interest rates. Investors also seemed reassured that Fed Chair Janet Yellen could keep inflation in check without having to increase the central bank’s benchmark interest rate during this transitional phase. In the final months of the period, the macroeconomic backdrop caused yields to move lower as geopolitical tensions in Ukraine, Iraq, and Gaza fed a flight-to-safety bid for fixed-income securities. Investor anxiety also rose in response to the Scottish independence vote, the possibility of heftier European sanctions against Russia, and weak growth in China. And while the U.S. economy was perceived as being fairly stable and interest rates were expected to remain low, investors became more cautious about the potential impact of the Fed’s raising interest rates in 2015. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. California Tax Exempt Income Fund     5 How did Putnam California Tax Exempt Income Fund perform against this backdrop? For much of the reporting period, the macroeconomic backdrop and easy-money policies from central banks around the globe helped to keep interest rates low and to drive municipal bond prices higher. Furthermore, technical factors also lent price support to municipal bonds, as strong investor demand continued to surpass supply. For the 12months ended September30, 2014, the fund delivered a solid return that surpassed its benchmark, the Barclays Municipal Bond Index, but lagged the average return of its Lipper peer group. While the gap is closing, new issue supply remains lower than demand year over year. What is contributing to this trend? On a year-to-date basis through September2014, long-term issuance in the municipal bond market is down about 10% from the level for the same period in 2013. [Source: Bond Buyer] The declining volume of new long-term municipal bonds coming to market is due, in part, to state and local governments undertaking fewer projects while turning their fiscal attention toward funding employee pensions and other fixed costs in their budgets. This more modest level of supply has not kept pace with the solid demand from traditional tax-sensitive retail investors. In addition, crossover buyers and hedge fund investors Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 9/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     California Tax Exempt Income Fund “Against a backdrop of low rates and modest-to-moderate growth, municipal bonds continued to surprise on the upside.” Thalia Meehan have also been drawn to the competitive yields and attractive relative value offered by this asset class rather than by its tax benefit. In 2013, the municipal market was plagued by mutual fund outflows, but in 2014 positive inflows to tax-free mutual funds, primarily tax-free high-yield and intermediate-term bond funds, have been strong sources of demand. Thus, with interest rates still low and fundamental credit quality improving, there has been greater investor appetite for yields offered by the relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. Some isolated credit situations continue to make headlines, but would you say that the creditworthiness of the municipal bond market remains strong? Overall, the fundamental credit outlook for municipal bonds remains solid, in our opinion. For calendar year 2013, bankruptcy filings represented 0.07% of the $3.6 trillion municipal bond market — well below the long-term average of 7.55% for global corporate bonds, according to Moody’s [U.S. Municipal Bond Defaults and Recoveries, 1970–2013 (May2014)]. The default rate has Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of Moody’s’ prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. California Tax Exempt Income Fund     7 remained low in 2014 to date, and we don’t believe defaults will increase meaningfully in the near future. Of course, there are outliers, such as Detroit and Puerto Rico, that have garnered much media attention, but for the most part, these are isolated credit situations. At the state level, we have seen improvement across the board, and most state fiscal situations are stable. State tax receipts increased for 16 straight quarters during the 2010 to 2013 time frame. How was the fund positioned during the reporting period? We maintained our defensive bias in the portfolio because we believed that the municipal bond market’s attractive returns thus far in 2014 could be attributed primarily to a combination of lower rates and strong market technicals. We kept the fund’s duration positioning, or interest-rate sensitivity, below that of its Lipper peer group. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures given the risk of interest rates moving higher. We also believed carrying a slightly higher-than-average cash balance afforded the fund greater flexibility to purchase attractively valued bonds even in a rising-rate environment. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects. While we believed that conditions were improving at the state and local levels, we continued Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     California Tax Exempt Income Fund to underweight local G.O. [general obligation] bonds relative to the benchmark. These securities rely on the taxing power of the issuer and the health of the local economy to make payments. Relative to the benchmark, the fund retained an overweight exposure to municipal bonds rated A and Baa. In terms of sectors, we favored transportation, higher education, essential service utilities, industrial, and continuing-care retirement community bonds in the portfolio relative to its Lipper peer group. Overall, this credit positioning contributed positively to performance. Our shorter-duration interest-rate positioning was one of the biggest detractors for relative performance versus our peers, as interest rates moved lower during the period. Underweight exposures to Puerto Rico bonds also dampened results. However, we plan to maintain our underweight exposure to issuers in Puerto Rico given our negative credit outlook for the Commonwealth. What factors are likely to influence the performance of municipal bonds in the coming months? Against a backdrop of low interest rates and modest-to-moderate growth, municipal bonds continued to surprise on the upside during the reporting period, delivering solid performance that, on a year-to-date basis through September30, exceeded most fixed-income alternatives and that of many equity asset classes. While the midterm elections in November and the potential for tax reform will be on the minds of investors, we believe the most significant driver of municipal bond returns in the coming months will be the Fed’s interest-rate policy. The central bank’s decision to begin increasing its benchmark federal funds rate from near zero is expected to depend on the pace of the U.S. recovery and further improvement in the labor market. Most observers anticipate that the Fed will begin raising interest rates sometime in mid-2015. Thus, we believe future performance of municipal bonds will be highly influenced by movements in U.S. Treasuries. It has become more challenging to find attractively valued municipal bonds given the run-up in prices thus far in 2014. We see our fundamental credit research as key to finding relative value in the municipal market and providing income and return potential going forward. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. California Tax Exempt Income Fund     9 IN THE NEWS Tumbling oil prices, which dropped at least 20% from June to October2014, signaled the beginning of a bear market caused by a vast oversupply of oil and weakening global demand. Shale gas and oil production extraction methods have helped boost U.S. oil production to 8.7 million barrels per day in September, the highest since July 1986, according to the Energy Information Administration. This output has greatly increased oil supplies worldwide. Rather than focus on lowering production in order to push prices higher, the 12-nation Organization of Petroleum Exporting Countries (OPEC) has opted to increase output and sell off reserves at a deep discount to struggling economies in Asia and Europe. Falling demand is also playing a role in the price drop. The International Energy Agency has cut its 2014 and 2015 estimates for oil demand to levels last seen in 2009, the most recent global recessionary period. With continued downward pressure on the world’s oil markets, there is a silver lining — some U.S. drivers have seen gasoline prices dip below $3 per gallon. 10     California Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/14 Class A Class B Class C Class M Class Y (inceptiondates) (4/29/83) (1/4/93) (7/26/99) (2/14/95) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Annualaverage (life of fund) 6.59% 6.45% 6.36% 6.36% 5.74% 5.74% 6.19% 6.08% 6.64% 10 years 55.13  48.92  47.61  47.61  43.39  43.39  50.60  45.71  57.73  Annualaverage 4.49  4.06  3.97  3.97  3.67  3.67  4.18  3.84  4.66  5 years 28.94  23.78  24.93  22.93  24.02  24.02  27.03  22.90  30.45  Annualaverage 5.21  4.36  4.55  4.22  4.40  4.40  4.90  4.21  5.46  3 years 18.77  14.02  16.41  13.41  15.92  15.92  17.68  13.86  19.50  Annualaverage 5.90  4.47  5.20  4.28  5.05  5.05  5.58  4.42  6.12  1 year 9.63  5.25  8.96  3.96  8.73  7.73  9.22  5.67  9.85  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. California Tax Exempt Income Fund     11 Comparative index returns For periods ended 9/30/14 Barclays Municipal Bond Index Lipper California Municipal Debt Funds category average* Annual average (life of fund) 7.00%    6.65%    10 years 58.67     53.57     Annual average 4.72     4.37     5 years 25.65     29.85     Annual average 4.67     5.35     3 years 14.32     19.50     Annual average 4.56     6.11     1 year 7.93     10.56     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/14, there were 125, 112, 107, 84, and 3 funds, respectively, in this Lipper category. Change in the value of a $10,000 investmentb ($9,600 after sales charge) Cumulative total return from 9/30/04 to 9/30/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,761 and $14,339, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,571. A $10,000 investment in the fund’s class Y shares would have been valued at $15,773. 12     California Tax Exempt Income Fund Fund price and distribution information For the 12-month period ended 9/30/14 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.317559 $0.266896 $0.254454 $0.294978 $0.334858 Capital gains 2 — Total $0.317559 $0.266896 $0.254454 $0.294978 $0.334858 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 9/30/13 $7.81 $8.14 $7.80 $7.85 $7.79 $8.05 $7.83 9/30/14 8.23 8.57 8.22 8.27 8.20 8.48 8.25 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 3.86% 3.71% 3.23% 3.06% 3.59% 3.47% 4.06% Taxable equivalent 4 7.87 7.56 6.58 6.24 7.32 7.07 8.27 Current 30-day SEC yield 5 N/A 2.18 1.64 1.49 N/A 1.92 2.48 Taxable equivalent 4 N/A 4.44 3.34 3.04 N/A 3.91 5.05 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 50.93% federal and state combined tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. California Tax Exempt Income Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/13 0.74% 1.37% 1.52% 1.02% 0.52% Annualized expense ratio for the six-month period ended 9/30/14* 0.73% 1.36% 1.51% 1.01% 0.51% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2014 to September 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.75 $6.98 $7.74 $5.18 $2.62 Ending value (after expenses) $1,050.00 $1,046.70 $1,045.60 $1,047.40 $1,051.00 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     California Tax Exempt Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2014, use the following calculation method. To find the value of your investment on April 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.70 $6.88 $7.64 $5.11 $2.59 Ending value (after expenses) $1,021.41 $1,018.25 $1,017.50 $1,020.00 $1,022.51 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. California Tax Exempt Income Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value 16     California Tax Exempt Income Fund relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2014, Putnam employees had approximately $489,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. California Tax Exempt Income Fund     17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18     California Tax Exempt Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and California Tax Exempt Income Fund     19 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam 20     California Tax Exempt Income Fund Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that California Tax Exempt Income Fund     21 differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper California Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five year-period 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 119, 113 and 109 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 22     California Tax Exempt Income Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. California Tax Exempt Income Fund     23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24     California Tax Exempt Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam California Tax Exempt Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam California Tax Exempt Income Fund (the fund), including the fund’s portfolio, as of September 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam California Tax Exempt Income Fund as of September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsNovember 11, 2014 California Tax Exempt Income Fund     25 The fund’s portfolio 9/30/14 Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. Radian Insd. Radian Group Insured SGI Syncora Guarantee, Inc. U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (99.2%)* Rating** Principalamount Value California (95.2%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Sharp Hlth. Care), 6 1/4s, 8/1/39 AA– $14,000,000 $16,296,839 (Episcopal Sr. Cmntys.), 6 1/8s, 7/1/41 BBB+/F 2,045,000 2,320,196 (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/42 BBB+/F 700,000 749,553 (O’Connor Woods), 5s, 1/1/33 A 2,300,000 2,491,820 ABAG Fin. Auth. Non-Profit Corps Insd. Sr. Living Rev. Bonds (Odd Fellows Home of CA), Ser. A, 5s, 4/1/42 A 1,000,000 1,087,940 (Odd Fellows Home), Ser. A, 5s, 4/1/32 A 3,000,000 3,377,490 Alameda Cnty., Joint Pwrs. Auth. Lease Rev. Bonds (Multiple Cap.), Ser. A, 5s, 12/1/34 AA 4,960,000 5,588,283 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A, AMBAC, zero%, 10/1/19 BBB+ 15,000,000 13,520,550 Anaheim, Pub. Fin. Auth. Rev. Bonds (Elec. Syst. Distr. Fac.), Ser. A, 5 3/8s, 10/1/36 AA– 3,000,000 3,393,030 (Distr. Syst.), NATL, 5s, 10/1/29 AA– 1,945,000 1,950,038 Arcadia, Unified School Dist. G.O. Bonds (Election 2006), Ser. A, AGM, zero%, 8/1/41 Aa2 7,680,000 2,083,123 (Election 2006), Ser. A, AGM, zero%, 8/1/40 Aa2 10,160,000 2,907,690 (Election of 2006), Ser. A, AGM, zero%, 8/1/18 Aa2 1,500,000 1,359,390 Bay Area Toll Auth. of CA Rev. Bonds Ser. F-1, 5s, 4/1/54 AA 10,000,000 11,058,100 (Toll Bridge), Ser. S-4, 5s, 4/1/33 A1 3,000,000 3,396,480 Burbank, Pub. Fin. Auth. Tax Alloc. Bonds (West Olive Redev.), AMBAC, 5s, 12/1/26 BBB+ 3,390,000 3,390,509 CA Edl. Fac. Auth. Rev. Bonds (Claremont Graduate U.), Ser. A, 6s, 3/1/38 Baa1 1,045,000 1,153,043 (CA Lutheran U.), 5 3/4s, 10/1/38 Baa1 5,000,000 5,640,450 (Pacific U.), 5 1/2s, 11/1/39 (Prerefunded 11/1/19) AAA/P 100,000 121,616 (U. of the Pacific), 5 1/2s, 11/1/39 A2 1,085,000 1,243,193 (U. of the Pacific), U.S. Govt. Coll., 5 1/2s, 11/1/39 (Prerefunded, 11/1/19) AAA/P 65,000 78,871 (CA College of Arts), 5 1/4s, 6/1/30 Baa2 1,360,000 1,494,681 (U. of the Pacific), 5 1/4s, 11/1/29 A2 1,265,000 1,422,834 (Loyola-Marymount U.), Ser. A, 5 1/8s, 10/1/40 A2 2,955,000 3,162,116 26     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. CA Edl. Fac. Auth. Rev. Bonds (U. Redlands), Ser. A, 5 1/8s, 8/1/38 A3 $6,430,000 $6,665,531 (Claremont Graduate U.), Ser. A, 5 1/8s, 3/1/28 Baa1 1,270,000 1,373,569 (U. of the Pacific), 5s, 11/1/36 A2 10,005,000 10,320,057 (U. of the Pacific), U.S. Govt. Coll., 5s, 11/1/36 (Prerefunded, 11/1/15) AAA/P 730,000 767,865 (U. of La Verne), Ser. A, 5s, 6/1/35 Baa1 1,000,000 1,005,950 (U. of La Verne), Ser. A, 5s, 6/1/31 Baa1 1,970,000 1,985,189 (Chapman U.), 5s, 4/1/31 A2 2,425,000 2,637,624 (CA College of Arts), 5s, 6/1/30 Baa2 1,825,000 1,853,470 (Lutheran U.), Ser. C, 5s, 10/1/29 Baa1 1,500,000 1,504,305 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,250,000 1,253,788 (Lutheran U.), Ser. C, 4 1/2s, 10/1/19 Baa1 2,830,000 2,837,867 (Loyola-Marymount U.), Ser. A, NATL, zero%, 10/1/28 A2 355,000 205,918 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Providence Hlth. & Svcs.), Ser. C, 6 1/2s, 10/1/38 (Prerefunded 10/1/18) Aa3 5,400,000 6,602,904 (Providence Hlth. & Svcs.), Ser. C, 6 1/2s, 10/1/38 (Prerefunded 10/1/18) AAA/P 100,000 122,055 (Providence Hlth. & Svcs.), Class C, 6 1/4s, 10/1/28 (Prerefunded 10/1/18) Aa3 3,350,000 4,063,383 (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 10,500,000 11,844,944 (Sutter Hlth.), Ser. A, 5 1/4s, 11/15/46 Aa3 10,000,000 10,685,100 (Stanford Hosp.), Ser. A-2, 5 1/4s, 11/15/40 Aa3 1,000,000 1,140,440 (Scripps Hlth.), Ser. A, 5s, 11/15/40 AA 1,500,000 1,653,510 (Cedars Sinai Med. Ctr.), 5s, 8/15/39 A1 5,400,000 5,887,998 (Cedars-Sinai Med. Ctr.), 5s, 11/15/34 A1 6,250,000 6,498,750 (Scripps Hlth.), Ser. A, 5s, 11/15/32 AA 1,000,000 1,124,550 (CA-NV Methodist), 5s, 7/1/26 A 1,745,000 1,855,965 CA Hsg. Fin. Agcy. Rev. Bonds Ser. J, 5 3/4s, 8/1/47 A– 950,000 979,868 (Home Mtge.), Ser. H, FGIC, 5 3/4s, 8/1/30 A– 10,000 10,192 (Multi-Fam. Hsg. III), Ser. B, NATL, 5 1/2s, 8/1/39 AA 1,650,000 1,650,099 (Home Mtge.), Ser. I, 4 7/8s, 8/1/41 A– 4,060,000 4,065,156 (Home Mtge.), Ser. M, 4 3/4s, 8/1/42 A– 4,990,000 4,990,948 (Home Mtge.), Ser. K, 4 5/8s, 8/1/26 A– 2,500,000 2,536,075 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (CA Indpt. Syst. Operator), Ser. A, 6 1/4s, 2/1/39 (Prerefunded 2/1/15) A+ 9,000,000 9,180,720 (Oakland Unified School Dist. Fin.), 5s, 8/15/22 A1 4,985,000 5,572,233 CA Infrastructure & Econ. Dev. Bank VRDN (Los Angeles Museum), Ser. A, 0.02s, 9/1/37 VMIG1 11,295,000 11,295,000 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 Baa1 5,500,000 5,627,710 5 1/4s, 2/1/37 Baa1 13,150,000 13,493,478 California Tax Exempt Income Fund     27 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa1 $4,000,000 $4,595,680 (Emerson College), 6s, 1/1/42 Baa1 1,000,000 1,152,470 (Biola U.), 5 7/8s, 10/1/34 Baa1 12,470,000 13,887,590 (Biola U.), 5.8s, 10/1/28 Baa1 220,000 248,318 (Eisenhower Med. Ctr.), Ser. A, 5 3/4s, 7/1/40 Baa2 9,000,000 9,892,620 (Emerson College), 5 3/4s, 1/1/33 Baa1 2,000,000 2,285,640 (Loma Linda U.), 5s, 4/1/28 A 2,000,000 2,093,980 (U. Students Coop Assn.), 5s, 4/1/22 BBB– 790,000 802,759 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 6 1/8s, 5/15/39 A 4,000,000 4,304,240 CA Poll. Control Fin. Auth. Solid Waste Disp. Rev. Bonds (Waste Management, Inc.), Ser. B, 5s, 7/1/27 A– 4,500,000 4,653,045 CA Poll. Control Fin. Auth. Solid Waste Disp. 144A Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 A– 7,500,000 7,710,825 CA Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 A– 4,000,000 4,270,240 CA School Fin. Auth. Rev. Bonds (Kipp LA Projects), Ser. A, 5 1/8s, 7/1/44 BB+ 1,000,000 1,028,910 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 35,000,000 42,971,950 5 3/4s, 4/1/31 Aa3 35,000,000 41,879,600 5 1/4s, 4/1/35 Aa3 10,000,000 11,558,200 5 1/4s, 2/1/29 Aa3 2,000,000 2,347,100 5s, 10/1/44 Aa3 3,905,000 4,413,001 5s, 12/1/43 Aa3 1,500,000 1,682,475 5s, 11/1/43 Aa3 6,645,000 7,447,184 5s, 4/1/37 Aa3 2,000,000 2,246,920 CA State VRDN, 0.03s, 5/1/33 VMIG1 4,400,000 4,400,000 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), Ser. A, 5s, 8/15/30 BBB 1,000,000 1,116,240 CA State Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 4,500,000 4,743,630 (Wtr. Furnishing), 5s, 11/21/45 Baa3 8,000,000 8,424,320 CA State Poll. Control Fin. Auth. VRDN (Pacific Gas & Electric Corp.), Class C, 0.01s, 11/1/26 A-1+ 2,200,000 2,200,000 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A1 3,000,000 3,596,250 (Dept. of Ed. — Riverside Campus), Ser. B, 6 1/8s, 4/1/29 A1 490,000 577,622 (Dept. of Dev. Svcs. — Porterville), Ser. C, 6s, 4/1/27 A1 575,000 682,100 (Dept. of Ed. — Riverside Campus), Ser. B, 6s, 4/1/26 A1 2,625,000 3,117,686 (Trustees CA State U.), Ser. D, 6s, 4/1/26 Aa3 1,365,000 1,631,011 (Riverside Campus), Ser. B, 6s, 4/1/25 A1 1,755,000 2,081,044 28     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. CA State Pub. Wks. Board Rev. Bonds (Dept. of Dev. Svcs. — Porterville), Ser. C, 6s, 4/1/24 A1 $3,615,000 $4,293,499 (Dept. of Ed. — Riverside Campus), Ser. B, 6s, 4/1/24 A1 4,485,000 5,326,790 Ser. G-1, 5 3/4s, 10/1/30 A1 11,500,000 13,367,715 Ser. A-1, 5 1/2s, 3/1/25 A1 2,500,000 2,896,525 (Various Cap.), Ser. I, 5s, 11/1/38 A1 1,880,000 2,097,648 (Regents U.), Ser. E, 5s, 4/1/29 (Prerefunded 4/1/19) Aaa 7,015,000 8,265,494 (Regents U.), Ser. E, 5s, 4/1/28 (Prerefunded 4/1/19) Aaa 8,290,000 9,767,775 (Dept. of Corrections-State Prisons), Ser. A, AMBAC, 5s, 12/1/19 A1 12,000,000 13,331,759 CA State U. Rev. Bonds (Systemwide), Ser. A, 5 3/4s, 11/1/28 Aa2 5,000,000 5,897,800 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB+ 7,490,000 7,511,646 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sr. Living — Presbyterian Homes), 7 1/4s, 11/15/41 BBB– 6,000,000 7,054,620 (American Baptist Homes West), 6 1/4s, 10/1/39 BBB 4,500,000 4,973,535 (Enloe Med. Ctr.), 6 1/4s, 8/15/33 A 6,500,000 7,444,515 (Enloe Med. Ctr.), 6 1/4s, 8/15/28 A 5,000,000 5,760,550 (Sutter Hlth.), Ser. A, 6s, 8/15/42 Aa3 5,000,000 5,979,400 (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 11,000,000 11,988,570 (American Baptist Homes West), 5 3/4s, 10/1/25 BBB 950,000 1,060,533 (Catholic Hlth. Care West), Ser. A, 5 1/2s, 7/1/30 A 3,795,000 4,230,894 (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 2,000,000 2,155,220 (Kaiser Permanente), Ser. B, 5 1/4s, 3/1/45 A+ 19,000,000 19,580,450 (American Baptist Homes of the West), 5s, 10/1/43 BBB 1,190,000 1,274,097 (Episcopal Cmntys. and Svcs.), 5s, 5/15/42 A–/F 3,250,000 3,483,480 (Kaiser Permanente), Ser. B, 5s, 3/1/41 A+ 1,815,000 1,859,921 (Huntington Memorial Hosp.), 5s, 7/1/35 A+ 9,000,000 9,196,920 (Episcopal Cmntys. and Svcs.), 5s, 5/15/32 A–/F 600,000 662,652 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/27 (Prerefunded 10/1/17) A 3,685,000 4,165,450 (Terraces at San Joaquin Gardens), Ser. A, 5s, 10/1/22 BB/P 3,150,000 3,388,266 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/20 (Prerefunded 10/1/17) A 1,055,000 1,192,551 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB+ 9,500,000 9,645,920 CA Statewide Cmnty. Dev. Auth. Special Tax Special Tax Bonds (Cmnty. Fac. Dist. No. 1-Zone 1B), zero%, 9/1/20 BB/P 750,000 525,180 California Tax Exempt Income Fund     29 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. CA Statewide Fin. Auth. Tobacco Settlement Rev. Bonds, Class B, 5 5/8s, 5/1/29 Baa3 $2,360,000 $2,358,726 Carlsbad, Unified School Dist. G.O. Bonds, FGIC, NATL, zero%, 11/1/21 Aa2 2,250,000 1,901,745 Castaic Lake, Wtr. Agcy. COP (Water Syst. Impt.), AMBAC, zero%, 8/1/27 AA 10,000,000 6,440,100 Chino Basin, Desalter Auth. Rev. Bonds, Ser. A, AGO, 5s, 6/1/30 AA 3,540,000 3,906,425 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 07-I Otay Ranch Village Eleven), 5.1s, 9/1/26 BBB–/P 335,000 338,018 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas) Ser. C, 5 7/8s, 2/15/34 Aa2 2,600,000 2,981,264 Ser. D, 5 7/8s, 1/1/34 Aa2 5,000,000 5,733,200 Chula Vista, Muni. Fin. Auth. Special Tax Bonds 5 1/2s, 9/1/30 BBB+ 765,000 873,599 5 1/2s, 9/1/29 BBB+ 2,235,000 2,556,192 Coast, Cmnty. College Dist. G.O. Bonds (Election 2012), Ser. A, 5s, 8/1/38 Aa1 7,000,000 7,898,870 NATL, zero%, 8/1/22 Aa1 1,280,000 1,040,026 NATL, zero%, 8/1/21 Aa1 4,500,000 3,833,910 Commerce, Redev. Agcy. Tax Alloc. Bonds (Redev. Area 1), zero%, 8/1/21 (Escrowed to maturity) AAA/P 34,560,000 24,706,598 Contra Costa, Home Mtge. Fin. Auth. Rev. Bonds, Ser. G, NATL, zero%, 9/1/17 (Escrowed to maturity) Aaa 9,880,000 8,458,367 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds Ser. A, 5s, 9/1/35 BBB+ 585,000 641,336 Ser. A, 5s, 9/1/32 BBB+ 1,125,000 1,245,026 (Sr. Lien), Ser. A, 5s, 9/1/28 BBB+ 275,000 306,782 Corona-Norco, Unified School Dist. Special Tax Bonds (Cmnty. Facs. Dist. No. 98-1), 5s, 9/1/28 BBB+ 1,590,000 1,773,756 El Camino, Hosp. Dist. Rev. Bonds, Ser. A, AMBAC, 6 1/4s, 8/15/17 (Escrowed to maturity) AAA/P 4,640,000 5,109,754 Emeryville, Redev. Successor Agcy. Tax Allocation Bonds, Ser. A, AGM 5s, 9/1/34 AA 500,000 568,625 5s, 9/1/33 AA 385,000 439,585 5s, 9/1/32 AA 450,000 515,849 5s, 9/1/31 AA 590,000 678,494 5s, 9/1/30 AA 815,000 940,983 Folsom Cordova, Unified School Dist. G.O. Bonds (School Fac. Impt. Dist. No. 1), Ser. A, NATL, zero%, 10/1/25 AA– 1,505,000 964,314 Fontana, Cmnty. Facs. Special Tax Bonds (Sierra Hills School Dist. No. 22) 5s, 9/1/34 BBB–/P 1,000,000 1,077,730 5s, 9/1/31 BBB–/P 880,000 959,666 Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa 6,750,000 7,498,373 30     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. Foothill/Eastern Corridor Agcy. Rev. Bonds Ser. A, 6s, 1/15/53 BBB– $8,000,000 $9,216,640 (CA Toll Roads), Ser. A, 5s, 1/1/35 BBB– 2,000,000 2,008,420 Fullerton, Cmnty. Facs. Dist. No. 1 Special Tax Bonds (Amerige Heights), 5s, 9/1/32 A– 1,000,000 1,062,330 Garden Grove, Unified School Dist. G.O. Bonds (2010 Election), Ser. C 5s, 8/1/32 Aa2 2,000,000 2,303,100 5s, 8/1/31 Aa2 1,500,000 1,739,925 5s, 8/1/30 Aa2 1,000,000 1,165,020 5s, 8/1/29 Aa2 500,000 586,345 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-1, 5s, 6/1/33 B3 8,000,000 6,504,160 Ser. A, AGM, 4.55s, 6/1/22 AA 4,085,000 4,327,608 Ser. A-1, 4 1/2s, 6/1/27 B 9,355,000 8,654,217 Ser. A, AMBAC, zero%, 6/1/24 A1 13,000,000 9,557,210 Golden West, School Fin. Auth. Rev. Bonds, Ser. A, NATL zero%, 8/1/20 AA– 2,000,000 1,580,540 zero%, 2/1/20 AA– 2,480,000 2,020,853 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election 2012), Ser. A, 5 1/4s, 8/1/38 Aa2 4,000,000 4,563,320 Imperial Irrigation Elec. Dist. Rev. Bonds Ser. A, 6 1/4s, 11/1/31 AA– 1,000,000 1,199,600 Ser. A, 5 1/2s, 11/1/41 AA– 9,000,000 10,145,430 5 1/8s, 11/1/38 AA– 2,000,000 2,201,480 Infrastructure & Econ. Dev. Bank Rev. Bonds (J. David Gladstone Inst.), Ser. A, 5s, 10/1/31 A– 4,000,000 4,382,400 (Indpt. Syst. Operator Corp.), 5s, 2/1/30 A1 7,000,000 8,002,400 Inland Valley, Dev. Agcy. Successor Tax Allocation Bonds, Ser. A, 5 1/4s, 9/1/37 A– 4,925,000 5,531,021 Irvine, Cmnty. Facs. Dist. No. 13-3 Special Tax Bonds (Great Park Impt. Area No. 1), 5s, 9/1/39 BB/P 1,000,000 1,095,700 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Ltd. Oblig. Assmt. Dist. No. 13-1), 5s, 9/2/29 BBB– 705,000 764,001 (Dist No. 12-1), 5s, 9/2/23 BBB+ 1,000,000 1,162,880 Jurupa, Pub. Fin. Auth. Special Tax Bonds, Ser. A 5s, 9/1/33 BBB+ 600,000 660,024 5s, 9/1/32 BBB+ 2,475,000 2,735,519 La Verne, COP (Brethren Hillcrest Homes), 5s, 5/15/29 BBB–/F 635,000 692,366 Lake Elsinore, Pub. Fin. Auth. Local Agcy. Special Tax Bonds (Canyon Hills Impt. Areas), Ser. A & C 5s, 9/1/33 BB+/P 1,105,000 1,183,433 5s, 9/1/31 BB+/P 1,045,000 1,130,669 Las Virgenes, Unified School Dist. G.O. Bonds Ser. A, AGM, 5s, 8/1/28 Aa2 5,245,000 5,646,872 AGM, zero%, 11/1/23 Aa2 1,395,000 1,058,889 California Tax Exempt Income Fund     31 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. Long Beach, Bond Fin. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/2s, 11/15/28 A– $5,000,000 $6,056,350 (Aquarium of the Pacific), 5s, 11/1/30 A1 1,000,000 1,103,180 (Aquarium of the Pacific), 5s, 11/1/29 A1 1,250,000 1,386,450 Long Beach, Cmnty. College Dist. G.O. Bonds (2008 Election), Ser. B 5s, 8/1/39 Aa2 5,000,000 5,637,050 zero%, 8/1/34 Aa2 1,500,000 654,090 zero%, 8/1/33 Aa2 625,000 286,825 Los Angeles Cnty., School Dist. COP (Headquarters Bldg.), Ser. B 5s, 10/1/31 A1 1,125,000 1,258,425 5s, 10/1/30 A1 1,250,000 1,403,850 Los Angeles, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. A, 6s, 8/1/33 Aa1 9,000,000 10,809,360 Los Angeles, Cmnty. Facs. Dist. No. 4 Special Tax Bonds (Playa Vista Phase 1) 5s, 9/1/31 BBB 1,500,000 1,716,765 5s, 9/1/30 BBB 1,500,000 1,726,350 5s, 9/1/29 BBB 1,500,000 1,733,250 Los Angeles, Cmnty. Redev. Agcy. Fin. Auth. Rev. Bonds (Bunker Hill), Ser. A, AGM, 5s, 12/1/27 AA 16,000,000 16,095,680 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5s, 5/15/40 AA 5,000,000 5,559,650 (Los Angeles Intl. Arpt.), Ser. D, 5s, 5/15/40 AA 11,500,000 12,787,195 (Sr. Intl. Private Activity), 5s, 5/15/35 AA 2,000,000 2,244,440 (Los Angeles Intl. Arpt.), Ser. B, 5s, 5/15/32 AA– 1,000,000 1,126,560 (Los Angeles Intl. Arpt.), Ser. B, 5s, 5/15/31 AA– 1,190,000 1,350,162 (Los Angeles Intl. Arpt.), Ser. B, 5s, 5/15/30 AA– 1,100,000 1,256,057 (Los Angeles Intl. Arpt.), 5s, 5/15/29 AA 4,225,000 4,793,643 Los Angeles, Dept. of Wtr. & Pwr. Rev. Bonds (Pwr. Syst.), Ser. B, 5s, 7/1/43 Aa3 5,000,000 5,587,350 (Pwr. Syst.), Ser. B, 5s, 7/1/43 Aa3 1,500,000 1,704,240 (Wtr. Wks. Syst.), Ser. B, 5s, 7/1/31 Aa2 2,000,000 2,335,720 Los Angeles, Harbor Dept. Rev. Bonds, U.S. Govt. Coll., 7.6s, 10/1/18 (Escrowed to maturity) AA+ 9,465,000 10,794,833 Los Angeles, Unified School Dist. G.O. Bonds Ser. D, 5s, 1/1/34 Aa2 3,865,000 4,364,783 Ser. F, 5s, 7/1/29 Aa2 2,000,000 2,290,720 Los Angeles, Waste Wtr. Syst. Rev. Bonds, Ser. B, 5s, 6/1/30 AA 8,000,000 9,223,600 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 5,000,000 6,781,950 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA 15,000,000 16,754,400 Modesto, Irrigation Dist. Elec. Rev. Bonds Ser. A, AGM, 5s, 7/1/32 AA 800,000 905,128 Ser. A, AGM, 5s, 7/1/31 AA 1,600,000 1,815,471 AGM, 5s, 7/1/30 AA 1,220,000 1,391,288 32     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. Mt. San Antonio, Cmnty College Dist. G.O. Bonds (Election 2008), Ser. A-13, 5s, 8/1/34 Aa2 $2,000,000 $2,304,780 Murrieta Valley, Unified School Dist. G.O. Bonds, AGM, zero%, 9/1/31 AA 6,445,000 3,118,091 Murrieta, Pub. Fin. Auth. Rev. Bonds, 5s, 9/1/26 BBB– 1,000,000 1,067,910 Napa Valley, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. C, NATL zero%, 8/1/22 Aa2 5,000 3,741 zero%, 8/1/21 (Prerefunded 8/1/17) Aa2 8,575,000 6,761,731 North Natomas, Cmnty. Fac. Special Tax Bonds (Dist. No. 4), Ser. E, 5 1/4s, 9/1/33 BBB+ 1,500,000 1,633,470 (Dist. No. 4), Ser. D, 5s, 9/1/33 BBB+/P 3,685,000 3,700,145 Ser. D, 5s, 9/1/26 BBB+/P 1,710,000 1,725,424 Northern CA Pwr. Agcy. Rev. Bonds (Hydroelec. Project No. 1), Ser. A 5s, 7/1/32 A+ 700,000 778,680 5s, 7/1/30 A+ 1,000,000 1,126,210 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 6 5/8s, 8/1/38 BBB/P 1,000,000 1,201,720 (Election of 2006), Ser. A, 6 1/8s, 8/1/29 BBB/P 4,000,000 4,550,000 Orange Cnty., Cmnty. Fac. Dist. Special Tax Bonds (Ladera Ranch — No. 04-1), Ser. A 5s, 8/15/33 BBB 1,750,000 1,960,490 5s, 8/15/32 BBB 1,000,000 1,123,580 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (Sr. Lien — 91 Express Lane), 5s, 8/15/29 AA– 1,050,000 1,208,865 Pico Rivera, Pub. Fin. Auth. Lease Rev. Bonds 5 3/4s, 9/1/39 A+ 6,000,000 6,558,780 5 1/2s, 9/1/31 A+ 1,000,000 1,104,210 Port of Oakland, Rev. Bonds (Sr. Lien), Ser. P 5s, 5/1/33 A+ 1,860,000 2,022,304 5s, 5/1/31 A+ 1,000,000 1,096,270 Poway, Unified School Dist. G.O. Bonds (Election of 2008), zero%, 8/1/29 Aa2 11,350,000 6,523,526 Poway, Unified School Dist. Pub. Fin. Auth. Special Tax Bonds 5s, 9/15/32 BBB 500,000 530,340 5s, 9/15/28 BBB 1,110,000 1,211,121 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/32 BB+/P 1,250,000 1,287,813 Redding, Elec. Syst. Rev. Bonds, NATL, 6.368s, 7/1/22 (Escrowed to maturity) AA– 8,230,000 9,921,100 Redwood City, Redev. Agcy., Tax Alloc. Bonds (Redev. Area 2-A), AMBAC, zero%, 7/15/22 A– 3,230,000 2,417,041 Richmond, JT Pwrs. Fin. Auth. Rev. Bonds (Lease Civic Ctr.), AGO, 5 3/4s, 8/1/29 AA 2,000,000 2,283,040 Rio Linda, Unified School Dist. G.O. Bonds (Election of 2006), AGM, 5s, 8/1/31 AA 6,000,000 6,444,300 California Tax Exempt Income Fund     33 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. Ripon, Redev. Agcy. Tax Alloc. Bonds (Cmnty. Redev.), NATL, 4 3/4s, 11/1/36 A3 $1,440,000 $1,440,922 Riverside Cnty., Pub. Fin. Auth. COP, 5.8s, 5/15/29 B–/P 4,250,000 3,195,575 Riverside Cnty., Trans. Comm. Toll Rev. Bonds, Ser. A, 5 3/4s, 6/1/44 BBB– 750,000 851,108 Rohnert Pk., Cmnty. Dev. Agcy. Tax Alloc. Bonds (Rohnert Redev.), NATL, zero%, 8/1/25 AA– 1,340,000 838,224 Roseville, Elec. Syst. Fin. Auth. Rev. Bonds 5s, 2/1/34 A+ 1,625,000 1,855,181 5s, 2/1/33 A+ 1,455,000 1,667,677 5s, 2/1/32 A+ 500,000 575,360 5s, 2/1/28 A+ 2,895,000 3,370,301 Sacramento Cnty., Arpt. Syst. Rev. Bonds 5s, 7/1/40 A 2,650,000 2,908,561 Ser. A, AGM, 5s, 7/1/28 AA 1,500,000 1,653,525 Ser. A, AGM, 5s, 7/1/26 AA 5,000,000 5,561,350 Ser. A, AGM, 5s, 7/1/25 AA 3,990,000 4,470,236 Sacramento, City Fin. Auth. Tax Alloc. Bonds Ser. A, FGIC, NATL, zero%, 12/1/23 AA– 15,815,000 11,141,826 Ser. A, FGIC, NATL, zero%, 12/1/22 AA– 7,500,000 5,565,000 (Cap. Appn.), Ser. A, FGIC, NATL, zero%, 12/1/19 AA– 5,000,000 4,347,050 Sacramento, Muni. Util. Dist. Rev. Bonds Ser. Y, 5s, 8/15/32 AA– 1,500,000 1,713,300 Ser. B, 5s, 8/15/31 AA– 2,905,000 3,378,864 Ser. Y, 5s, 8/15/31 AA– 500,000 573,365 Ser. X, 5s, 8/15/28 AA– 1,650,000 1,887,468 Sacramento, Muni. Util. Dist. Elec. Rev. Bonds, Ser. K, AMBAC, 5 1/4s, 7/1/24 AA– 11,520,000 14,056,127 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds (Cosumnes), NATL, 5s, 7/1/19 AA– 1,070,000 1,145,168 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/42 A2 7,290,000 7,796,801 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. A, 6 1/4s, 8/1/33 (Prerefunded 8/1/18) Aa2 1,000,000 1,204,190 San Diego Cmnty. Facs. Dist. No. 3 Special Tax Bonds, 5s, 9/1/36 BBB–/P 990,000 1,025,234 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. B, 5s, 7/1/38 A1 2,000,000 2,180,140 San Diego, Pub. Fac. Fin. Auth. Rev. Bonds, Ser. A 5 1/4s, 3/1/40 AA– 1,000,000 1,087,120 5 1/4s, 9/1/35 AA– 1,500,000 1,643,220 5 1/4s, 3/1/25 AA– 6,065,000 6,983,302 5s, 9/1/26 AA– 6,265,000 7,072,809 San Diego, Pub. Fac. Fin. Auth. Tax Alloc. Bonds (Southcrest), Ser. B, Radian Insd., 5 1/8s, 10/1/22 Baa3 1,000,000 1,037,640 34     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. San Diego, Pub. Fac. Fin. Auth. Swr. Rev. Bonds, Ser. A 5 1/4s, 5/15/29 Aa3 $1,245,000 $1,466,896 5 1/8s, 5/15/29 Aa3 7,885,000 9,098,028 San Diego, Redev. Agcy. Tax Alloc. Bonds (Centre City), Ser. A, SGI, 5s, 9/1/22 A 4,665,000 4,674,330 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C, zero%, 7/1/44 Aa3 10,000,000 2,748,200 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds Ser. A, 5 1/4s, 5/1/33 A1 4,000,000 4,521,040 5s, 5/1/29 A1 2,000,000 2,279,460 San Francisco City & Cnty., Intl. Arpt. Comm. Rev. Bonds, Ser. B, 5s, 5/1/43 A1 3,280,000 3,652,050 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay South Pub. Impts.), Ser. A, 5s, 8/1/31 A 1,140,000 1,215,913 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.) Ser. 34D, AGO, 5 1/4s, 5/1/25 AA 2,250,000 2,531,093 Ser. F, 5s, 5/1/40 A1 4,750,000 5,041,270 Ser. G, 5s, 5/1/40 A1 4,400,000 4,669,808 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay North Redev.), Ser. C, 6 3/4s, 8/1/41 A– 1,000,000 1,214,610 (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB+ 1,250,000 1,447,313 San Francisco, City & Cnty., Redev. Agcy. Cmnty. Successor Tax Alloc. Bonds (Mission Bay’s), Ser. A, 5s, 8/1/43 BBB+ 1,750,000 1,895,408 San Joaquin Cnty., Trans. Auth. Rev. Bonds, Ser. A, 5 1/2s, 3/1/41 AA 7,000,000 7,991,620 San Joaquin Hills, Trans. Corridor Agcy. Rev. Bonds (Toll Road), Ser. A, 5s, 1/1/33 BB– 15,125,000 14,998,706 San Jose, Redev. Agcy. Tax Alloc. Bonds (Merged Area Redev.), Ser. B, Radian Insd., 5s, 8/1/32 BBB 3,935,000 3,957,233 San Mateo Cnty., Cmnty. College G.O. Bonds (Election of 2005) Ser. B, NATL, zero%, 9/1/27 Aaa 10,545,000 7,106,592 Ser. A, NATL, zero%, 9/1/26 Aaa 4,000,000 2,822,120 Santa Clara, Elec. Rev. Rev. Bonds, Ser. A 6s, 7/1/31 A+ 2,500,000 2,961,450 5 1/4s, 7/1/32 A+ 4,000,000 4,468,000 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 3), Ser. B, 6.2s, 9/1/30 BBB/P 495,000 498,366 (Impt. Area No. 3), Ser. B, 6.1s, 9/1/21 BBB/P 500,000 504,285 (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/27 (Prerefunded 9/1/21) BBB+ 3,285,000 3,584,526 (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/26 (Prerefunded 9/1/21) BBB+ 1,490,000 1,636,318 California Tax Exempt Income Fund     35 MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 1), Ser. A, 5.1s, 9/1/30 (Prerefunded 9/1/21) BBB+ $490,000 $522,247 Saugus, Unified School Dist. G.O. Bonds, FGIC, NATL, zero%, 8/1/24 Aa2 1,210,000 891,722 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero%, 8/1/25 Aa3 9,020,000 5,414,255 South Orange Cnty., Pub. Fin. Auth. Special Tax Bonds, Ser. A 5s, 8/15/32 BBB+ 1,000,000 1,128,870 5s, 8/15/30 BBB+ 1,130,000 1,285,420 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas No. 1), Ser. A, 5 1/4s, 11/1/24 A– 2,850,000 3,341,796 (Natural Gas), Ser. A, 5 1/4s, 11/1/21 A– 1,500,000 1,748,055 Ser. A, 5s, 7/1/40 AA– 6,860,000 7,663,100 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A 6 1/4s, 10/1/40 A– 1,250,000 1,466,900 6 1/4s, 10/1/38 A– 2,235,000 2,628,382 6 1/8s, 10/1/35 A– 750,000 880,545 Stockton, Unified School Dist. G.O. Bonds (Election 2012), Ser. A, AGM, 5s, 8/1/38 AA 1,000,000 1,095,020 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 3,505,000 3,511,309 Tobacco Securitization Auth. of Southern CA Rev. Bonds Class A1-SNR, 5 1/8s, 6/1/46 B+ 5,000,000 3,926,850 Ser. A1-SNR, 5s, 6/1/37 BB+ 2,000,000 1,622,260 Tracy, Operational Partnership, Joint Powers Auth. Lease Rev. Bonds, AGO 6 3/8s, 10/1/38 AA 2,200,000 2,509,562 6 1/4s, 10/1/33 AA 3,000,000 3,446,070 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A 5 7/8s, 1/1/29 AA– 6,000,000 7,088,940 5 5/8s, 1/1/29 AA– 1,000,000 1,168,990 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 AA– 14,640,000 15,748,393 Twin Rivers, Unified School Dist. G.O. Bonds, Ser. A, 5s, 8/1/40 AA 2,000,000 2,205,080 U. of CA Rev. Bonds Ser. O, 5 1/4s, 5/15/39 Aa2 10,000,000 11,478,600 Ser. AI, 5s, 5/15/32 Aa2 3,000,000 3,474,720 Ventura Cnty., COP (Pub. Fin. Auth. III) 5 3/4s, 8/15/29 AA+ 1,500,000 1,762,620 5 3/4s, 8/15/28 AA+ 1,745,000 2,057,617 36     California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.2%)* cont. Rating** Principalamount Value California cont. West Kern, Cmnty. Coll. Dist. G.O. Bonds (Election of 2004), Ser. B, SGI, zero%, 11/1/24 A1 $2,395,000 $1,580,269 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 2,350,000 2,556,659 1,321,646,783 Guam (0.4%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,000,000 1,089,860 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A– 2,450,000 2,711,929 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA 1,000,000 1,140,460 4,942,249 Mississippi (0.1%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.01s, 6/1/23 P-1 2,000,000 2,000,000 2,000,000 Montana (0.5%) MT Fac. Fin. Auth. VRDN (Sisters of Charity of Leavenworth), Ser. A, 0.03s, 12/1/25 A-1 7,335,000 7,335,000 7,335,000 Nevada (0.2%) Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.05s, 6/1/42 VMIG1 2,220,000 2,220,000 2,220,000 Ohio (0.5%) OH State Higher Edl. Fac. Comm. VRDN (Cleveland Clinic Foundation), Ser. B-4, 0.02s, 1/1/43 VMIG1 7,275,000 7,275,000 7,275,000 Oklahoma (0.6%) OK State Tpk. Auth. VRDN, Ser. F, 0.03s, 1/1/28 VMIG1 7,700,000 7,700,000 7,700,000 Puerto Rico (0.7%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 Ba2 4,000,000 3,708,440 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/38 BB– 1,750,000 1,322,038 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. C, 5 1/4s, 8/1/40 BBB 5,750,000 4,919,297 9,949,775 Texas (0.8%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Texas Med. Ctr.), Ser. B-1, 0.03s, 9/1/31 VMIG1 320,000 320,000 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.04s, 11/15/33 VMIG1 11,485,000 11,485,000 11,805,000 Virgin Islands (0.2%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Baa2 2,000,000 2,199,520 2,199,520 TOTAL INVESTMENTS Total investments (cost $1,235,999,589) $1,377,073,327 California Tax Exempt Income Fund     37 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,388,294,446 ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): State debt 15.7% Health care 14.4 Utilities 14.2 Local debt 12.0 Transportation 10.3 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,377,073,327 $— Totals by level $— $1,377,073,327 $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 38     California Tax Exempt Income Fund Statement of assets and liabilities 9/30/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,235,999,589) $1,377,073,327 Cash 500,766 Interest and other receivables 17,757,240 Receivable for shares of the fund sold 603,983 Receivable for investments sold 1,970,000 Prepaid assets 5,019 Total assets 1,397,910,335 LIABILITIES Payable for investments purchased 4,398,436 Payable for shares of the fund repurchased 2,176,804 Payable for compensation of Manager (Note 2) 489,072 Payable for custodian fees (Note 2) 4,485 Payable for investor servicing fees (Note 2) 109,908 Payable for Trustee compensation and expenses (Note 2) 476,118 Payable for administrative services (Note 2) 1,880 Payable for distribution fees (Note 2) 737,662 Distributions payable to shareholders 1,106,266 Other accrued expenses 115,258 Total liabilities 9,615,889 Net assets $1,388,294,446 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,307,065,532 Undistributed net investment income (Note 1) 4,802,121 Accumulated net realized loss on investments (Note 1) (64,646,945) Net unrealized appreciation of investments 141,073,738 Total — Representing net assets applicable to capital shares outstanding $1,388,294,446 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,278,390,663 divided by 155,403,531 shares) $8.23 Offering price per class A share (100/96.00 of $8.23)* $8.57 Net asset value and offering price per class B share ($6,363,574 divided by 774,285 shares)** $8.22 Net asset value and offering price per class C share ($44,233,339 divided by 5,348,582 shares)** $8.27 Net asset value and redemption price per class M share ($2,670,412 divided by 325,505 shares) $8.20 Offering price per class M share (100/96.75 of $8.20)† $8.48 Net asset value, offering price and redemption price per class Y share ($56,636,458 divided by 6,867,512 shares) $8.25 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. California Tax Exempt Income Fund     39 Statement of operations Year ended 9/30/14 INTEREST INCOME $65,775,607 EXPENSES Compensation of Manager (Note 2) $6,010,342 Investor servicing fees (Note 2) 684,660 Custodian fees (Note 2) 17,563 Trustee compensation and expenses (Note 2) 91,646 Distribution fees (Note 2) 3,298,757 Administrative services (Note 2) 33,542 Interest and fees expense (Note 2) 18,578 Other 346,858 Total expenses 10,501,946 Expense reduction (Note 2) (2,034) Net expenses 10,499,912 Net investment income 55,275,695 Net realized gain on investments (Notes 1 and 3) 485,594 Net unrealized appreciation of investments during the year 71,141,582 Net gain on investments 71,627,176 Net increase in net assets resulting from operations $126,902,871 The accompanying notes are an integral part of these financial statements. 40     California Tax Exempt Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/14 Year ended 9/30/13 Operations: Net investment income $55,275,695 $66,182,226 Net realized gain on investments 485,594 467,722 Net unrealized appreciation (depreciation) of investments 71,141,582 (107,755,169) Net increase (decrease) in net assets resulting from operations 126,902,871 (41,105,221) Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (409,586) (449,977) Class B (2,231) (2,532) Class C (13,699) (17,269) Class M (840) (884) Class Y (15,055) (17,032) From tax-exempt net investment income Class A (50,778,096) (60,484,380) Class B (223,926) (282,787) Class C (1,383,610) (1,816,311) Class M (97,327) (109,057) Class Y (2,052,777) (2,487,802) Decrease from capital share transactions (Note 4) (133,654,593) (161,018,450) Total decrease in net assets (61,728,869) (267,791,702) NET ASSETS Beginning of year 1,450,023,315 1,717,815,017 End of year (including undistributed net investment income of $4,802,121 and $5,004,648, respectively) $1,388,294,446 $1,450,023,315 The accompanying notes are an integral part of these financial statements. California Tax Exempt Income Fund     41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b,c Ratio of net investment income (loss) to average netassets (%)c Portfolio turnover (%) Class A September 30, 2014 $7.81 .32 .42 .74 (.32) — (.32) — — $8.23 9.63 $1,278,391 .74 3.99 11 September 30, 2013 8.34 .33 (.53) (.20) (.33) — (.33) — — 7.81 (2.50) 1,338,414 .74 4.03 11 September 30, 2012 7.83 .34 .51 .85 (.34) — (.34) — — 8.34 11.12 1,591,810 .75 4.30 6 September 30, 2011 7.99 .36 (.16) .20 (.36) — (.36) — —d 7.83 2.75 1,466,160 .75 4.77 9 September 30, 2010 7.93 .36 .07 .43 (.37) — (.37) —e — 7.99 5.64 1,627,229 .76f 4.74f 16 Class B September 30, 2014 $7.80 .27 .42 .69 (.27) — (.27) — — $8.22 8.96 $6,364 1.37 3.36 11 September 30, 2013 8.34 .28 (.54) (.26) (.28) — (.28) — — 7.80 (3.24) 7,255 1.37 3.40 11 September 30, 2012 7.83 .29 .51 .80 (.29) — (.29) — — 8.34 10.42 8,749 1.38 3.67 6 September 30, 2011 7.98 .31 (.15) .16 (.31) — (.31) — —d 7.83 2.24 8,615 1.38 4.15 9 September 30, 2010 7.92 .31 .07 .38 (.32) — (.32) —e — 7.98 4.97 15,928 1.39f 4.14f 16 Class C September 30, 2014 $7.85 .25 .42 .67 (.25) — (.25) — — $8.27 8.73 $44,233 1.52 3.21 11 September 30, 2013 8.38 .27 (.53) (.26) (.27) — (.27) — — 7.85 (3.25) 47,175 1.52 3.25 11 September 30, 2012 7.87 .28 .51 .79 (.28) — (.28) — — 8.38 10.19 56,923 1.53 3.51 6 September 30, 2011 8.03 .30 (.16) .14 (.30) — (.30) — —d 7.87 1.95 45,516 1.53 3.99 9 September 30, 2010 7.96 .30 .08 .38 (.31) — (.31) —e — 8.03 4.95 51,872 1.54f 3.95f 16 Class M September 30, 2014 $7.79 .29 .41 .70 (.29) — (.29) — — $8.20 9.22 $2,670 1.02 3.71 11 September 30, 2013 8.32 .31 (.53) (.22) (.31) — (.31) — — 7.79 (2.78) 2,606 1.02 3.75 11 September 30, 2012 7.81 .32 .51 .83 (.32) — (.32) — — 8.32 10.83 3,341 1.03 4.00 6 September 30, 2011 7.97 .34 (.16) .18 (.34) — (.34) — —d 7.81 2.45 2,590 1.03 4.48 9 September 30, 2010 7.91 .34 .06 .40 (.34) — (.34) —e — 7.97 5.34 3,011 1.04f 4.46f 16 Class Y September 30, 2014 $7.83 .33 .42 .75 (.33) — (.33) — — $8.25 9.85 $56,636 .52 4.20 11 September 30, 2013 8.36 .35 (.53) (.18) (.35) — (.35) — — 7.83 (2.28) 54,574 .52 4.25 11 September 30, 2012 7.85 .36 .51 .87 (.36) — (.36) — — 8.36 11.30 56,992 .53 4.49 6 September 30, 2011 8.01 .38 (.16) .22 (.38) — (.38) — —d 7.85 2.99 34,064 .53 4.98 9 September 30, 2010 7.94 .38 .07 .45 (.38) — (.38) —e — 8.01 6.01 24,888 .54f 4.95f 16 The accompanying notes are an integral part of these financial statements. 42 California Tax Exempt Income Fund California Tax Exempt Income Fund 43 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. c Includes interest and fees expense associated with borrowings which amounted to the following (Note 1): Percentage ofaverage net assets September 30, 2014 <0.01% September 30, 2013 <0.01 September 30, 2012 <0.01 September 30, 2011 <0.01 September 30, 2010 <0.01 d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class of the fund reflect a reduction as of the following amounts (Note 2): Percentage ofaverage net assets September 30, 2010 0.01% The accompanying notes are an integral part of these financial statements. 44     California Tax Exempt Income Fund Notes to financial statements 9/30/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through September 30, 2014. Putnam California Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax and California personal income tax as Putnam Management believes to be consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax and California personal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined California Tax Exempt Income Fund     45 as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund no longer holds investments in the TOB trust. For the reporting period ended, the fund incurred interest expense of $18,578 for these investments based on an average interest rate of 0.06%. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 46     California Tax Exempt Income Fund At September 30, 2014, the fund had a capital loss carryover of $63,711,613 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,694,809 $10,826,499 $18,521,308 * 766,815 N/A 766,815 September 30, 2016 12,478,683 N/A 12,478,683 September 30, 2017 1,872,123 N/A 1,872,123 September 30, 2018 30,072,684 N/A 30,072,684 September 30, 2019 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $922,683 of certain losses recognized during the period from November 1, 2013 to September 30, 2014 to its fiscal year ending September 30, 2015. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, from dividends payable, from straddle loss deferrals, and from amortization and accretion. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $501,075 to decrease undistributed net investment income and $501,075 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $145,099,116 Unrealized depreciation (3,165,913) Net unrealized appreciation 141,933,203 Undistributed ordinary income 200,686 Undistributed tax-exempt income 5,707,701 Capital loss carryforward (63,711,613) Post-October capital loss deferral (922,683) Cost for federal income tax purposes $1,235,140,124 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. California Tax Exempt Income Fund     47 The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $633,960 ClassB 3,328 ClassC 21,710 ClassM 1,306 ClassY 24,356 Total $684,660 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,034 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $801, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 48     California Tax Exempt Income Fund 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,786,929 ClassB 57,448 ClassC 441,112 ClassM 13,268 Total $3,298,757 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $56,004 and $112 from the sale of classA and classM shares, respectively, and received $2,307 and $13 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $186 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $146,713,438 $252,999,320 U.S. government securities (Long-term) — — Total $146,713,438 $252,999,320 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/14 Year ended 9/30/13 ClassA Shares Amount Shares Amount Shares sold 7,474,360 $59,918,545 18,304,324 $152,049,316 Shares issued in connection with reinvestment of distributions 4,853,502 38,900,168 5,564,631 45,654,343 12,327,862 98,818,713 23,868,955 197,703,659 Shares repurchased (28,330,366) (225,448,945) (43,259,365) (352,812,645) Net decrease (16,002,504) $(126,630,232) (19,390,410) $(155,108,986) Year ended 9/30/14 Year ended 9/30/13 ClassB Shares Amount Shares Amount Shares sold 31,544 $251,410 106,757 $884,105 Shares issued in connection with reinvestment of distributions 25,922 207,426 29,889 245,025 57,466 458,836 136,646 1,129,130 Shares repurchased (213,110) (1,698,618) (256,328) (2,073,639) Net decrease (155,644) $(1,239,782) (119,682) $(944,509) California Tax Exempt Income Fund     49 Year ended 9/30/14 Year ended 9/30/13 ClassC Shares Amount Shares Amount Shares sold 678,627 $5,470,981 1,326,280 $11,124,158 Shares issued in connection with reinvestment of distributions 136,290 1,097,712 168,765 1,391,477 814,917 6,568,693 1,495,045 12,515,635 Shares repurchased (1,477,119) (11,778,644) (2,274,273) (18,502,278) Net decrease (662,202) $(5,209,951) (779,228) $(5,986,643) Year ended 9/30/14 Year ended 9/30/13 ClassM Shares Amount Shares Amount Shares sold 9,833 $78,462 49,061 $406,798 Shares issued in connection with reinvestment of distributions 10,802 86,334 11,896 97,392 20,635 164,796 60,957 504,190 Shares repurchased (29,763) (239,388) (127,770) (1,057,692) Net decrease (9,128) $(74,592) (66,813) $(553,502) Year ended 9/30/14 Year ended 9/30/13 ClassY Shares Amount Shares Amount Shares sold 2,478,401 $19,976,244 3,320,617 $27,371,431 Shares issued in connection with reinvestment of distributions 159,406 1,282,344 206,529 1,699,796 2,637,807 21,258,588 3,527,146 29,071,227 Shares repurchased (2,742,882) (21,758,624) (3,370,241) (27,496,037) Net increase (decrease) (105,075) $(500,036) 156,905 $1,575,190 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund concentrates a majority of its investments in the state of California and may be affected by economic and political developments in that state. 50     California Tax Exempt Income Fund Federal tax information (Unaudited) The fund has designated 99.20% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. California Tax Exempt Income Fund     51 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 110,812,770 4,413,756 Ravi Akhoury 110,832,522 4,394,004 Barbara M. Baumann 111,144,678 4,081,848 Jameson A. Baxter 111,072,448 4,154,078 Charles B. Curtis 110,995,194 4,231,332 Robert J. Darretta 110,997,346 4,229,180 Katinka Domotorffy 111,134,472 4,092,054 John A. Hill 111,117,487 4,109,039 Paul L. Joskow 111,087,977 4,138,549 Kenneth R. Leibler 111,111,280 4,115,246 Robert E. Patterson 111,114,551 4,111,975 George Putnam, III 111,113,763 4,112,763 Robert L. Reynolds 111,106,511 4,120,015 W. Thomas Stephens 111,135,762 4,090,764 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 88,487,167 2,870,510 6,719,299 17,149,550 March 7, 2014 special meeting A proposal to adopt an Amended and Restated Declaration of Trust, with respect to which the February 27, 2014 meeting had been adjourned, was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 92,862,472 3,145,166 8,858,120 15,726,007 All tabulations are rounded to the nearest whole number. 52     California Tax Exempt Income Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company California Tax Exempt Income Fund     53 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 54     California Tax Exempt Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. California Tax Exempt Income Fund     55 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 56     California Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam California Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2014	$59,178	$ — $6,590	$ — September 30, 2013	$58,141	$ — $6,458	$ — For the fiscal years ended September 30, 2014 and September 30, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,590 and $6,458 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
